Citation Nr: 1128534	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to increased initial disability ratings for post-traumatic stress disorder (PTSD), rated as 50 percent disabling prior to April 20, 2010, and as 70 percent disabling thereafter.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to April 20, 2010.

3.  Entitlement to an effective date earlier than February 9, 2005, for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In June 2008 the Board issued a decision denying an evaluation in excess of 50 percent for PTSD as well as an earlier effective date for service connection for PTSD.  The Veteran thereupon filed an appeal with the United States Court of Appeals for Veterans Claims (Court).

The Court issued an Order in June 2009 granting a joint motion of the parties and remanding both issues to the Board for actions in compliance with the instructions in the joint motion.

In October 2009 the Board remanded the case for actions delineated in the joint motion.  In February 2011 and April 2011, the Appeals Management Center (AMC) issued rating decisions granting a 70 percent rating for PTSD and a TDIU, both effective from April 20, 2010, the date of a VA examination.  As these claim have been pending since prior to April 20, 2010, these awards are not considered a full grant of the benefits sought on appeal.  The case has been returned to the Board for appellate action.  





REMAND

The Board finds that the case must be remanded for further development in compliance with the instructions in the joint motion of the parties.  

As noted in the prior remand, the parties to the joint motion agreed that the originating agency should address the issue of whether a timely notice of disagreement had been filed with that part of the February 2005 rating decision that assigned an effective date of February 9, 2005, for service connection for PTSD.  This issue was referenced in the May 2006 Statement of the Case in the context of the earlier effective date issue; it was again referenced in the same context in the April 2011 Supplemental Statement of the Case issued subsequent to the Board remand.  Nonetheless, the originating agency still has not addressed this issue in a way that would provide the Veteran with the right to appeal the decision to the Board.  Remand is again required to allow for compliance with this directive of the joint motion, which was set forth in the Board's October 2009 Remand.

The Court has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that the Veteran reported in his April 2010 VA examination that he retired due to medical reasons in 2008.  A VA examination report dated in July 2007 shows that he was working full time at that point.  In a VA form 21-8940 received at the RO in February 2010, the Veteran stated that he was applying for TDIU because, "I'm 63 years old & on Social Security."  The Board notes that the Veteran also submitted a VA form 21-4138 in July 2008 claiming he was filing for individual unemployability because he was retiring in August 2008 due to PTSD.  

Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the AMC should thus obtain Social Security Administration (SSA) records.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue an appropriate decision on the issue of whether a timely notice of disagreement has been filed with that part of the February 2005 rating decision that assigned an effective date of February 9, 2005, for service connection for PTSD.  It should also inform the Veteran of his appellate rights with respect to this issue.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  The RO or the AMC should obtain a copy of the Veteran's SSA disability determination and the records upon which the determination was based.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


